NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/04/2021 has been entered. Claims 1, 7, 10-11, 13-16, 18-19, and 21 have been amended. No claims have been added. Claims 2-4 have been cancelled. Claims 1 and 5-21 are still pending in this application, with claims 1, 9, 12, 17, 20, and 21 being independent.

Applicant’s amendments to the claims have overcome the objection previously set forth in the Final Office Action mailed 03/11/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ALFRED WALKER (REG. NO. 29,983) on 05/07/2021.
The application has been amended as follows: 
Claim 1, line 11: “wherein said mean for setting for said leaves” has been changed to -- wherein said means
Claim 11, line 1: “The plaster frame of claim 10 further comprising” has been changed to -- The plaster frame of claim 10, further comprising -- (the comma has been added).
Claim 21, line 3: “containing the light fixture” has been changed to -- containing a light fixture -- in order to establish proper antecedent basis.
Claim 21, line 9: “a desired, approximately round opening” has been changed to -- a desired approximately round opening -- (the comma has been removed). 
Claim 21, line 11: “said adjustable, opening” has been changed to -- said adjustable opening -- (the comma has been removed). 

Reasons for Allowance
Claims 1 and 5-21 are allowed.

Regarding independent claim 1, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a plaster frame with an adjustable luminaire opening for mounting in a ceiling recess containing a light fixture including a frame unit having a top side and a bottom side with a fixed main hole accommodating the light fixture therein, a plurality of movable, overlapping leaves atop the plaster frame for setting a size of the adjustable luminaire opening to engage with the light fixture, means for setting the leaves to produce a desired approximately round opening within the fixed main hole to accommodate the light fixture, a locking member in the top side for locking the adjustable opening by locking the leaves in position for the light fixture, the means for setting the leaves to produce a desired approximately round opening within the fixed main hole to accommodate the light fixture is an actuating ring mounted for rotation on the top side, and the actuating ring having an opening 
The closet prior art, DE BOER (US 5,618,017), does not include the combination of all the claimed limitations above, specifically a plurality of movable, overlapping leaves atop the plaster frame for setting a size of the adjustable luminaire opening to engage with the light fixture, the means for setting the leaves to produce a desired approximately round opening within the fixed main hole to accommodate the light fixture is an actuating ring mounted for rotation on the top side, and the actuating ring having an opening equal to or larger than said fixed main hole, and a number of guiding slots in said actuating ring surrounding said opening as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DE BOER reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding independent claim 9 and their dependent claims, the following is a statement of reasons for allowance: The prior art taken as a whole does not show or suggest a plaster frame with an adjustable light opening including a top side surrounded by downwardly directed walls for mounting in a ceiling recess, a fixed main hole formed in the top side, a pair of overlapping leaves containing an L-shaped cut-out mounted on a downwardly facing side of the top side framing the fixed main hole, the leaves being movable inwardly partially covering the fixed main hole forming a square or rectangular opening through the fixed main hole, and a size of the square or rectangular opening depending on positions of said leaves partially covering the fixed 
The closet prior art, DE BOER (US 5,618,017), does not include the combination of all the claimed limitations above, specifically a pair of overlapping leaves containing an L-shaped cut-out mounted on a downwardly facing side of the top side framing the fixed main hole, the leaves being movable inwardly partially covering the fixed main hole forming a square or rectangular opening through said fixed main hole, and a size of said square or rectangular opening depending on positions of the leaves partially covering the fixed main hole as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DE BOER reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding independent claim 12 and their dependent claims, the following is a statement of reasons for allowance: The prior art taken as a whole does not show or suggest a method of producing and using an adjustable opening in a plaster frame including the steps of inserting into a ceiling recess containing a light fixture, the plaster frame including a top side surrounded by downwardly directed walls, the top side having a fixed main hole, mounting an actuating ring for rotation on a downward facing side of the top side, the actuating ring having an opening larger than or equal to the fixed main hole in said top side, a number of guiding slots in the actuating ring surrounding the opening, inserting a plurality of leaves between the actuating ring and the downward facing side of the top side, each leave being pivotal on the downward facing side of 
The closet prior art, DE BOER (US 5,618,017), does not include the combination of all the claimed limitations above, specifically a method of including the steps of inserting into a ceiling recess containing a light fixture, a plaster frame having a top side having a fixed main hole, mounting an actuating ring for rotation on a downward facing side of the top side, the actuating ring having an opening larger than or equal to the fixed main hole in the top side, a number of guiding slots in the actuating ring surrounding the opening, inserting a plurality of leaves between the actuating ring and the downward facing side of the top side, each leave being pivotal on said downward facing side of the top side and having a protuberance extending into one of the guiding slots whereby rotation of the actuating ring causes the leaves to pivot inwardly or outwardly depending on the direction of rotation of the actuating ring whereby a size of the adjustable opening through the fixed main hole is either reduced or enlarged, and using an actuating ring lever attached to an outer circumference of the actuating ring for use for rotating the actuating ring to obtain an opening of desired size through the fixed main hole as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DE BOER reference in the manner required by the claims.


Regarding independent claim 17 and their dependent claims, the following is a statement of reasons for allowance: The prior art taken as a whole does not show or suggest a method of producing and using an adjustable opening in a plaster frame including the steps of inserting into a ceiling recess containing a light fixture, the plaster frame including a top side surrounded by downwardly directed walls, the top side having a fixed main hole, mounting a pair of overlapping leaves containing an L-shaped cut-out on a downwardly facing side of the top side framing the fixed main hole, the leaves being movable inwardly partially covering the fixed main hole forming a square or rectangular opening through the fixed main hole, a size of the square or rectangular opening depending on positions of the leaves partially covering the fixed main hole, and locking the leaves in position for a selected opening as specifically called for the claimed combination.
The closet prior art, DE BOER (US 5,618,017), does not include the combination of all the claimed limitations above, specifically a method including the steps of inserting into a ceiling recess containing a light fixture, a plaster frame having a fixed main hole, mounting a pair of overlapping leaves containing an L-shaped cut-out on a downwardly facing side of the top side framing the fixed main hole, the leaves being movable inwardly partially covering the fixed main hole forming a square or rectangular opening through the fixed main hole, and a size of the square or rectangular opening depending on positions of the leaves partially covering the fixed 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding independent claim 20, the following is a statement of reasons for allowance: The prior art taken as a whole does not show or suggest a plaster frame with an adjustable luminaire opening for mounting in a ceiling recess containing a light fixture including a frame unit having a top side and a bottom side with a fixed main hole accommodating the light fixture therein, a plurality of leaves atop the plaster frame for setting a size of the adjustable luminaire opening to engage with the light fixture, means for setting the leaves, means for locking the leaves in position for the light fixture, and for the light fixture requiring a round hole, an actuating ring mounted for rotation on the top side, the actuating ring having an opening equal to or larger than the fixed main hole, and a number of guiding slots in said actuating ring surrounding said opening as specifically called for the claimed combination.
The closet prior art, DE BOER (US 5,618,017), does not include the combination of all the claimed limitations above, specifically a plurality of leaves atop the plaster frame for setting a size of the adjustable luminaire opening to engage with the light fixture, and for the light fixture requiring a round hole, an actuating ring mounted for rotation on the top side, the actuating ring having an opening equal to or larger than the fixed main hole, and a number of guiding slots in the actuating ring surrounding said opening as required by the claim and there is 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding independent claim 21, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a plaster frame having an adjustable luminaire opening for mounting in a ceiling recess containing a light fixture including a frame unit having a top side and a bottom side with a fixed main hole accommodating the light fixture therein, a plurality of movable, overlapping leaves atop the plaster frame for setting a size of the adjustable luminaire opening to engage with the light fixture, means for setting the leaves to produce a desired approximately round opening within the fixed main hole to accommodate the light fixture, a locking member in the top side for locking the adjustable opening by locking the leaves in position for the light fixture, the means for setting the leaves to produce a desired approximately round opening within the fixed main hole to accommodate the light fixture incudes the plurality of movable, overlapping leaves are arcuate pivoting leaves, controlled by pivoting movement guided by arcuate slots having tabs permitting pivoting movement of the overlapping arcuate pivoting leaves, whereupon the overlapping leaves collectively form a first open hole of a first predetermined diameter openable to a larger hole of a second, larger predetermined diameter, upon pivoting of the arcuate leaves as specifically called for the claimed combination.
combination of all the claimed limitations above, specifically a plurality of movable, overlapping leaves atop the plaster frame for setting a size of the adjustable luminaire opening to engage with the light fixture, the means for setting the leaves to produce a desired approximately round opening within the fixed main hole to accommodate the light fixture includes the plurality of movable, overlapping leaves are arcuate pivoting leaves, controlled by pivoting movement guided by arcuate slots having tabs permitting pivoting movement of the overlapping arcuate pivoting leaves, whereupon the overlapping leaves collectively form a first open hole of a first predetermined diameter openable to a larger hole of a second, larger predetermined diameter, upon pivoting of the arcuate leaves as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DE BOER reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


	/BRYON T GYLLSTROM/            Primary Examiner, Art Unit 2875